Exhibit 10.6

 

AMENDMENT TO THE FURNITURE BRANDS INTERNATIONAL, INC.

EXECUTIVE SEVERANCE PLAN

Whereas, Furniture Brands International, Inc. (“Company”) adopted the Furniture
Brands International, Inc. Executive Severance Plan (“Plan”) for the benefit of
eligible executives; and

WHEREAS, the Company retained the right to amend the Plan pursuant to Section
7(b) thereof; and

 

WHEREAS,

the Company desires to amend the Plan:

 

NOW, THEREFORE, effective as of _____, 2008, the Plan is amended as follows:

 

1.   Sections 4(a)(i) and (ii) are deleted and replaced with the following:

“(i)one and one-half times the Eligible Executive’s annual base salary as of the
Eligible Executive’s Termination Date;

(ii) one and one-half times the average annual bonus or incentive paid to the
Eligible Executive under the Short-Term Incentive Plan over the three year
period (or such shorter period of time as the Eligible Executive was eligible
for that payment under the Short-Term Incentive Plan) immediately preceding the
year of the Eligible Executive’s Termination Date;”

IN WITNESS WHEREOF, the foregoing Amendment was adopted on the __ day of ___,
2008.

 

FURNITURE BRANDS INTERNATIONAL, INC.

 

 

By: ____________________

 

Title:____________________

 

 

 